DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          DANIEL JACKSON,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1526

                           [August 30, 2018]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Paul L. Backman, Judge;
L.T. Case No. 04-013445CF10A.

  Daniel Jackson, Blountstown, pro se.

  No appearance required by appellee.

PER CURIAM.

  Affirmed.

LEVINE, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.